Citation Nr: 0912818	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for type 
II diabetes mellitus with erectile dysfunction.  

2.  Whether it was appropriate to reduce the rating for the 
Veteran's coronary artery disease, status post myocardial 
infarction and angioplasty, from 100 to 60 percent effective 
July 1, 2004.  

3.  Whether it was appropriate to discontinue the 100 percent 
rating for the Veteran's cerebrovascular accident and 
evaluate the residuals (right upper and lower extremity 
paresthesia) separately, effective July 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Veteran testified at a Travel Board hearing in support of 
his claims in February 2009, before the undersigned Veterans 
Law Judge.  At the hearing, the Veteran withdrew his claim 
regarding the discontinuance of his entitlement to special 
monthly compensation for being housebound.  Therefore, that 
issue is no longer on appeal.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the Veteran personally without the express 
written consent of the Veteran.  38 C.F.R. § 20.204(c). 




FINDINGS OF FACT

1.  The evidence does not show the Veteran has regulation of 
activities due to his type II diabetes mellitus.  

2.  In the April 2004 decision at issue, the RO reduced the 
rating for the Veteran's coronary artery disease, status post 
myocardial infarction and angioplasty, from 100  to 60 
percent, prospectively effective as of July 1, 2004.  The 100 
percent rating for coronary artery disease had been in effect 
for less than five years at the time of the reduction.

3.  At the time of that April 2004 rating decision, the 
evidence did not show the Veteran had chronic congestive 
heart failure, or; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

4.  Also in the April 2004 decision at issue, the RO 
discontinued the 100 rating for the Veteran's cerebrovascular 
accident, prospectively effective as of July 1, 2004.  The RO 
instead evaluated the residuals of the cerebrovascular 
accident separately, effective July 1, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for type 
II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.119, Diagnostic Code (DC) 7913 (2008).

2.  The criteria were met for a reduction of the Veteran's 
disability rating for his coronary artery disease, status 
post myocardial infarction and angioplasty from 100 to 60 
percent, prospectively effective as of July 1, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.105(e), 3.344(c), 4.104, DC 7006 (2008).

3.  The criteria were met for a discontinuance  of the 
Veteran's 100 percent disability rating for his 
cerebrovascular accident and subsequent evaluation of 
residuals, prospectively effective as of July 1, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§ 4.124a, DC 8008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in August 2004 for the diabetes claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, this 
timing error can be "cured" by providing any necessary 
notice and then readjudicating the claim, including in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In August 2004, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his 
diabetes claim and its duty to assist him in substantiating 
his claim under the VCAA.  The letters also informed the 
Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including the 
Social Security Administration (SSA).  He was advised that it 
was ultimately his responsibility to send other, private 
medical records or to provide a properly executed release so 
that VA could request the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
July 2005 SOC for the reduction claims and a January 2007 SOC 
for the diabetes claim provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, all obtainable evidence that he and his 
representative identified as relevant to the claim has been 
obtained and associated with the claims file, including his 
service treatment records (STRs) SSA records, civilian 
private medical records, and his VA records, including the 
reports of his VA compensation examinations assessing the 
severity of his diabetes - a determinative issue.  
See Caffey v. Brown, 6 Vet. App. 377 (1994).

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VCAA 
notices. 

For an increased-compensation claim, such as the Veteran's 
diabetes claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that to substantiate the claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Although the Vasquez-Flores decision was not issued until 
rather recently, the Veteran has received VCAA notice 
specifically tailored to comply with it, in November 2008.  
The VCAA notice letter fulfilled the requirements set forth 
in Vazquez because it informed him that the RO would consider 
the effects of the disability on his daily life when making a 
decision.  The letter provided a list of evidence that he 
could submit in that regard, including statements from 
employers or people who knew him and witnessed how the 
disability had affected him.  Additionally, the letter 
explained that a disability rating is determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent.  The RO provided 
him with the diagnostic criteria specific to his 
disabilities.  

This letter was post-decisional, and therefore the timing 
error is presumed prejudicial, but the Board finds that the 
error will not affect the essential fairness of the 
adjudication because the RO readjudicated the Veteran's 
claims in the December 2008 SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The November 2008 letter informed the Veteran of the 
disability rating and downstream effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
letter and as discussed above, in the December 2008 SSOC, his 
claims were readjudicated.  Therefore, there is no prejudice 
to the Veteran because his claim has been reconsidered since 
the RO provided this additional VCAA notice.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an Increased Evaluation for Type II Diabetes 
Mellitus

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a 
recent decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected type II diabetes mellitus, 
currently evaluated as 20 percent disabling under DC 7913, 
diabetes mellitus.  38 C.F.R. § 4.119.  

Under DC 7913, a 20 percent rating is warranted for type II 
diabetes mellitus which requires insulin and a restricted 
diet, or; an oral hypoglycemic agent and a restricted diet.  
A 40 percent evaluation is warranted for type II diabetes 
mellitus which requires insulin, a restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119.  Note (1) in 
this code indicates to evaluate compensable complications of 
the diabetes separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  Id.  In a June 2005 rating decision, the RO 
granted service connection for erectile dysfunction secondary 
to diabetes mellitus and assigned a noncompensable 
evaluation.  As the Veteran's erectile dysfunction is 
noncompensable, it is considered part of the diabetic process 
under DC 7913.  

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 
C.F.R. § 4.119, Diagnostic Code 7913 (defining the term 
within the criteria for a 100-percent rating)).

A review of the Veteran's treatment records and the report of 
his VA diabetes mellitus examination in September 2004 and 
Aid and Attendance examination in November 2007 reveals his 
diabetes mellitus requires a restricted diet and insulin, but 
does not necessitate a regulation of activities.  Hence, 
since all three requirements for a higher 40 percent rating 
are not met, he cannot receive this greater rating.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).

At his September 2004 VA diabetes mellitus examination, the 
Veteran reported that the only time he was insulin dependent 
was when he was hospitalized for a myocardial infarction and 
stroke.  He stated that his private physician thought that in 
the future, he would need to take insulin.  The examiner 
diagnosed him with non-insulin dependent diabetes.  

At his November 2007 VA aid and attendance examination, the 
examiner noted that the Veteran was on a restricted diet and 
took insulin.  The examiner did not state that the Veteran 
needed to regulate his activities.  

A November 2008 VA treatment record stated that the Veteran 
needed to follow his diabetic and weight loss diet more 
carefully and increase his level of physical activity.

The medical evidence of record does not show that the 
Veteran's diabetes requires him to regulate his activities.  
In fact, a recent VA treatment record states that he needed 
to increase, rather than restrict, his physical activity.  
Other VA treatment records show that the Veteran's right 
upper and lower extremity disabilities that interfere with 
his mobility and ability to exercise were the result of his 
stroke, not his diabetes mellitus.  

At his February 2009 Travel Board hearing, the Veteran stated 
that he had to regulate his activities because of his heart.  
While the Veteran may choose to avoid strenuous activity, the 
medical evidence of record does not show that he was advised 
to do so by a physician.  As a result, he is not entitled to 
a 40 percent evaluation for his diabetes mellitus.  38 C.F.R. 
§ 4.119.  Therefore, the preponderance of the evidence is 
against this claim.  38 C.F.R. § 4.3.  

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from type II diabetes mellitus cause 
impairment in occupational and social functioning.  Such 
impairment is contemplated by the rating criteria, which 
reasonably describe his disabilities.  Indeed, in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  Additionally, the 
Veteran's claim for a total rating based upon individual 
unemployability (TDIU) due to service-connected disability 
was granted, effective July 1, 2004.  The Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Whether it was Appropriate to Reduce the Rating for the 
Veteran's Coronary Artery Disease from 100 to 60 Percent

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the Veteran of that 
proposed action, and an opportunity for the Veteran to 
present additional evidence and be heard, including at a 
hearing. 38 C.F.R. § 3.105(e).  If no additional evidence is 
received within the prescribed time period to contest the 
reduction, the proposed action may be accomplished.  Id.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995). This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Here, the effective date of the prior 100 percent rating was 
September 21, 2002, the date the Veteran had a myocardial 
infarction and a cerebrovascular accident.  And, as 
mentioned, the effective date of the reduction to 60 percent 
for the coronary artery disease evaluation was July 1, 2004.  
Thus, 38 C.F.R. § 3.344(a) and (b) are not applicable in this 
instance rating was in effect for less than five years.

The Board emphasizes that a rating reduction case focuses on 
the propriety of the reduction, and is not the same as an 
increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991).  In considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated, although 
post-reduction medical evidence may be considered in the 
context of evaluating whether the condition had demonstrated 
actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 
277, 281-282 (1992).

The Board finds that the RO satisfied the procedural due 
process requirements discussed above. Specifically, in August 
2003, the RO proposed a reduction in the rating for the 
Veteran's coronary artery disease from 100 to 60 percent.  He 
was contacted at his address of record in a September 2003 
letter and given 60 days to present additional evidence 
showing the reduction was unwarranted.  The RO also gave him 
the opportunity for a hearing on these issues.  The Veteran 
testified at a Travel Board hearing in February 2009.

The Veteran submitted a statement in response to the 
September 2003 letter, but no evidence within the 60-day time 
frame.  After the April 2004 decision indicated the reduction 
would be prospectively effective as of July 1, 2004, the 
Veteran filed a timely notice of disagreement (NOD) in June 
2004, in the interim, and once the reduction took effect this 
appeal ensued.  Thus, the RO carried out the reduction in 
accordance with the procedural requirements of 38 C.F.R. § 
3.105(e).

Further, in any rating reduction case VA must ascertain, 
based upon a review of the entire recorded history of the 
condition, whether a preponderance of the evidence reflects 
an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.  Finally, the 
Board notes that DC 7006 requires a 100 percent evaluation 
for three months following the date of the incident and then 
a subsequent re-evaluation.  38 C.F.R. §§ 4.104, 4.124a.  

Even though the Board has determined that the RO properly 
adhered to the procedural requirements for reducing the 
Veteran's rating, it should be noted that in addition to the 
extent of compensation benefits to which the Veteran is 
entitled due to his service-connected disabilities, he is 
also presently in receipt of a TDIU -- which has been in 
effect as of July 1, 2004.  So, a reduction in rating action 
involving any service-connected disability would not impact 
the overall level of compensation benefits he receives on a 
monthly basis, inasmuch as he is already receiving a 100-
percent rating on account of his TDIU.

On this subject, VA's Office of General Counsel has held that 
the provisions of 38 C.F.R. § 3.105(e) do not apply where 
there is no reduction in the amount of compensation payable.  
Rather, the regulation is only applicable where there has 
occurred both a reduction in evaluation and a reduction or 
discontinuance of compensation payable.  Therefore, where the 
evaluation of a specific disability is reduced, but the 
amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, section 3.105(e) does not apply.  See 
VAOPGCPREC 71-91 (Nov. 7, 1991).  See also VAOPGCPREC 29- 97 
(Aug. 7, 1997).  The Board will proceed to the merits of the 
claim.  

The Veteran's coronary artery disease is evaluated under DC 
7006, myocardial infarction.  38 C.F.R. § 4.104.  Under DC 
7006, a 100 percent evaluation is warranted during and for 
three months following the myocardial infarction, documented 
by laboratory tests.  Thereafter, a 100 percent evaluation is 
warranted for a history of documented myocardial infarction 
resulting in chronic congestive heart failure, or; when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 60 percent evaluation is warranted when there is 
more then one episode of acute congestive heart failure in 
the past year, or; when a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.   38 C.F.R. 
§ 4.104.

The Board notes that the Veteran's physicians found him to be 
a poor candidate for an exercise stress test because of the 
residuals of his cerebrovascular accident, morbid obesity, 
and degenerative joint disease in his knees.  Therefore, his 
METs workloads were estimated, as it would have been unsafe 
for him to engage in an exercise stress test.  

At his May 2003 VA examination, the Veteran's estimated METs 
were 4.5.  An echocardiogram showed that his left ventricular 
function was normal, with an ejection fraction of 50 to 55 
percent.  He reported shortness of breath and fatigue, and 
"a little angina" about two to three times per week, for 
which he took isosorbide dinitrate and Advil.  

October 2003 private treatment records from Dr. R. E. stated 
that the Veteran had recurrent angina.  

At the time that the reduction was effected, the evidence 
discussed above was of record, and did not show that the 
Veteran was entitled to a 100 percent evaluation under DC 
7006, following the expiration of the three month period 
after his myocardial infarction.  There is no reference to 
congestive heart failure, his estimated METs were 4.5, and 
his left ventricular function was normal, with an ejection 
fraction of 50 to 55 percent.  As a result, he was not 
entitled to a 100 percent evaluation under DC 7006, as he 
would need to have chronic congestive heart failure, a 
workload of 3 METs or less that resulted in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104.  

Evidence that became available after the effectuation of the 
reduction does not support the Veteran's claim. 

At his September 2004 VA diabetes mellitus examination, the 
examiner stated that the Veterans METs were "probably" 
three.  

A September 2005 fee-based examination from Dr. B. F. shows 
that as a result of his heart condition, the Veteran 
experienced intermittent angina, shortness of breath, 
dizziness, syncope attacks and fatigue.  These attacks 
occurred as often as twice a week.  Dr. B. F. stated that the 
Veteran suffered from chronic congestive heart failure prior 
to his September 21, 2002 myocardial infarction and 
subsequent cerebrovascular accident which occurred during 
heart surgery.  Dr. B. F. performed an echocardiogram and 
determined that the Veteran had mild left ventricular 
hypertrophy, with an ejection fraction of 50 to 55 percent.  
His estimated METs were 8.  

In May 2007, the Veteran was hospitalized for abnormal chest 
pain, and discharged the next day.  No measurements relevant 
to DC 7006 were taken.  

At his November 2007 VA aid and attendance examination, the 
Veteran's left ventricular ejection fraction was 65 percent 
and his left ventricular wall motion study was normal.  His 
estimated METs were 3 to 3.5, based on the Veteran's reported 
ability to walk approximately 25 to 50 yards before becoming 
extremely short of breath.  

Based upon the evidence discussed above, the Board finds that 
the RO was correct in assigning a 60 percent evaluation after 
the three months following the Veteran's myocardial 
infarction.  38 C.F.R. § 4.104.  The record does not show 
treatment for chronic congestive heart failure.  His 
estimated workload, measured in METs, was between 3 (at 
worst) and 8 (at best) before resulting in dyspnea, fatigue, 
angina, dizziness, or syncope.  The record does not show that 
he has left ventricular dysfunction, and his left ventricular 
ejection fraction has not been less than 30 percent.  At 
worst, it has been 50 percent.  

In sum, the Board finds that the preponderance of the 
evidence shows the Veteran's coronary artery disease, status 
post myocardial infarction no longer warranted the 100 
percent rating after the expiration of the three month period 
following his myocardial infarction.  The lower 60 percent 
rating appropriately reflects the present state of heart 
condition, so this is the rating that must be assigned. 38 
C.F.R. § 4.7. Since the preponderance of the evidence is 
against the claim, the provisions of 38 U. S. C. A. 5107(b) 
regarding reasonable doubt are not applicable, and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Whether it was Appropriate to Discontinue the Rating for the 
Veteran's Cerebrovascular Accident and Evaluate the Residuals 
Separately

The Veteran's cerebrovascular accident was evaluated under DC 
8008, thrombosis of brain vessels.  The rater is instructed 
to evaluate vascular conditions such as thrombosis of brain 
vessels at 100 percent for six months following the incident.  
38 C.F.R. § 4.124a.  Thereafter, the rater is instructed to 
evaluate the residuals separately, with a minimum evaluation 
of 10 percent.  Id.  The Veteran had the cerebrovascular 
accident on September 21, 2002.  The discontinuance of the 
100 percent evaluation and separate evaluation of his 
residuals was effective July 1, 2004, well after the 
expiration of the six month period.  It was proper for the RO 
to discontinue the Veteran's 100 percent evaluation under DC 
8008, because that is what the Diagnostic Code requires.  Id.  

Since the applicable rating criteria itself prescribed a 
designated duration period under the circumstances, there is 
no consequent issue raised of reduction in rating, and it 
follows, any requirement of adherence to 38 C.F.R. § 3.105(e) 
pertaining to the procedural steps for effecting such a 
reduced rating.  See Rossiello v. Principi, 3 Vet. App. 430 
(1992) (holding that a 100 percent rating for mesothelioma 
ceased to exist by operation of law and did not warrant 
reduction in rating because the applicable Diagnostic Code 
involved contained a temporal element for that 100 percent 
rating).

It is required for the minimum ratings for residuals under 
Diagnostic Codes 8000-8025, that there are ascertainable 
residuals.  Id. at Note.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  Id.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses. Id.  

In the April 2004 rating decision, the RO evaluated the 
Veteran's residuals of a cerebrovascular accident separately.  
He received a 20 percent evaluation for right upper extremity 
parasthesia under DC 8008-8515 and a 20 percent evaluation 
for right lower extremity parasthesia under DC 8008-8520.  
These ratings were effective July 1, 2004, the same date that 
the 100 percent evaluation was discontinued.  

The Veteran asserts that he has cognitive impairment as a 
residual of his cerebrovascular accident.  However, his 
cognitive impairment is already considered part of his 
evaluation for post-traumatic stress disorder.  He cannot 
receive a separate evaluation for cognitive impairment, as 
that would constitute pyramiding, which is prohibited by VA 
regulations.  38 C.F.R. § 4.14.  

Since DC 8008 requires a re-evaluation after six months, the 
RO's discontinuance of the 100 percent evaluation for the 
cerebrovascular accident and subsequent separate evaluation 
of his residuals was proper.  38 C.F.R. § 4.124a; Rossiello 
v. Principi, 3 Vet. App. 430 (1992).  The claim is denied.  




ORDER

An increased evaluation for type II diabetes mellitus is 
denied.  

The Veteran's claim for restoration of the 100 percent rating 
for coronary artery disease, status post myocardial 
infarction and angioplasty, is denied.  

The Veteran's claim for restoration of the 100 percent rating 
for the cerebrovascular accident is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


